 


110 HRES 543 IH: Expressing the sense of the House of Representatives that the United States Postal Service should issue a semipostal stamp to support medical research relating to Alzheimer’s disease.
U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 543 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2007 
Mr. Markey (for himself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States Postal Service should issue a semipostal stamp to support medical research relating to Alzheimer’s disease. 
 
 
That it 
 is the sense of the House of Representatives that the United States Postal Service should, in accordance with section 416 of title 39, United States Code— 
(1)issue a semipostal stamp to support medical research relating to Alzheimer’s disease; and 
(2)transfer to the National Institutes of Health for that purpose any amounts becoming available from the sale of such stamp. 
 
